                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DONTE McCLELLON, an individual                          CASE NO. C18-0852-JCC
10                             Plaintiff,                    ORDER
11          v.

12   WELLS FARGO ADVISORS FINANCIAL
     NETWORK, LLC (CRD#: 11025), a
13   corporation; and WELLS FARGO
     CLEARNING SERVICES, LLC (CRD#:
14
     19616), a corporation,
15
                               Defendants.
16

17
            This matter comes before the Court on Plaintiff’s motion to vacate order pursuant to
18
     Federal Rule of Civil Procedure 60(b), to reopen the case, and for recusal (Dkt. No. 49). 1 Having
19
     thoroughly considered the parties’ briefing and the relevant record, the Court finds oral argument
20
     unnecessary and hereby DENIES the motion for the reasons explained herein.
21
     I.     BACKGROUND
22
            On October 12, 2018, the Court granted Defendants’ motion to dismiss, dismissed
23
     Plaintiff’s claims with prejudice, and entered judgment dismissing Plaintiff’s complaint. (Dkt.
24
     Nos. 30, 31.) On January 22, 2019, Plaintiff moved to vacate the judgment and for leave to
25
            1
             Plaintiff does not offer substantive argument in support of his request that his case be
26   reopened. (See generally Dkt. No. 49.)

     ORDER
     C18-0852-JCC
     PAGE - 1
 1   amend his complaint, which the Court denied. (Dkt. Nos. 32, 37.)

 2          Plaintiff appealed the Court’s orders on Defendants’ motion to dismiss, Plaintiff’s motion

 3   to vacate, and Plaintiff’s motion for reconsideration, along with the Court’s judgment dismissing

 4   Plaintiff’s complaint. (Dkt. No. 42.) Plaintiff moved for leave to appeal in forma pauperis

 5   (“IFP”). (Dkt. No. 41.) The report and recommendation (“R&R”) of the Honorable Brian A.

 6   Tsuchida recommended that Plaintiff’s request be denied, finding that Plaintiff’s appeal was not

 7   taken in good faith. (See Dkt. No. 45.) Objections to the R&R were due by April 26, 2019. (Id.)

 8   Plaintiff’s objections were filed with the Court on April 29, 2019 although they were postmarked
 9   on April 26. (Dkt. No. 47.) On April 30, 2019, the Court adopted the R&R and denied Plaintiff’s
10   request to appeal IFP. (Dkt. No. 46.) Plaintiff now moves to vacate the Court’s order adopting
11   the R&R, to reopen his case, and for recusal. (Dkt. No. 49.)
12   II.    DISCUSSION

13          A.      Motion to Vacate

14          Plaintiff contends that he inadvertently filed his objections to the R&R after the deadline

15   had passed, as he was not in Washington between April 12 and April 30, relied on a family

16   member to send his objections to the R&R, and in his experience court filings are treated as

17   timely when postmarked by the filing deadline under the United States tax code. (See id. at 1.) A

18   court may relieve a party from an order for “mistake, inadvertence, surprise, or excusable

19   neglect.” Fed. R. Civ. P. 60(b)(1). The Court finds that Plaintiff’s alleged inadvertence in failing

20   to timely file his objections to the R&R does not merit vacation of the Court’s order adopting the

21   R&R pursuant to Federal Rule of Civil Procedure 60(b)(1).

22          Plaintiff also argues that vacation of the Court’s order is merited under Federal Rule of

23   Civil Procedure 60(b)(3). (Dkt. No. 49 at 2–4.) A court may relieve a party from an order for

24   “fraud . . . , misrepresentation, or misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(3).

25   Plaintiff alleges that he “believes that the Honorable Brian A. Tsuhida, Chief Magistrate Judge,

26   is doing something improper” and that “it is the belief of the Pro Se Plaintiff that the Honorable


     ORDER
     C18-0852-JCC
     PAGE - 2
 1   Brian A. Tsuchida, Chief U.S. Magistrate Judge in connection with Defendant Capital One

 2   Bank’s[2] counsels’ non-motion response and declaration . . . is misrepresenting Pro Se

 3   Plaintiff’s IFP filing(s) and Complaint(s) in an erroneous and exaggerated matter [sic] and is not

 4   presenting it in a proper context as both were filed.” (Dkt. No. 49 at 2–3) (emphasis in original).

 5   Plaintiff’s speculative allegations of fraud or misrepresentation by Judge Tsuchida and

 6   Defendant are insufficient to merit relief under Federal Rule of Civil Procedure 60(b)(3).

 7          The remainder of Plaintiff’s arguments challenge Judge Tsuchida’s evaluation of his IFP

 8   application. (See Dkt. No. 49 at 2–4.) The Court construes these arguments as a motion for
 9   reconsideration. Motions for reconsideration are generally disfavored. W.D. Wash. Local Civ. R.
10   7(h)(1). Reconsideration is only appropriate where there is “manifest error in the prior ruling or a
11   showing of new facts or legal authority which could not have been brought to [the Court’s]
12   attention earlier with reasonable diligence.” Id. “A motion for reconsideration should not be used
13   to ask the court to rethink what the court had already thought through—rightly or wrongly.”
14   Premier Harvest LLC v. AXIS Surplus Insurance Co., No. C17-0784-JCC, Dkt. No. 61 at 1
15   (W.D. Wash. 2017) (quoting U.S. v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).
16   Plaintiff argues that Judge Tsuchida erred in evaluating Plaintiff’s present financial status and his
17   responses on the IFP application. (See Dkt. No. 49 at 2–3.) But Plaintiff has not identified a
18   manifest error in the R&R, or presented new facts or legal authority meriting reconsideration.

19   Moreover, Judge Tsuchida’s primary conclusion was that Plaintiff’s appeal was not taken in

20   good faith—not that Plaintiff failed to allege indigency. (See Dkt. No. 45.)

21          In sum, Plaintiff has not established a ground meriting vacation or reconsideration of the

22   Court’s order adopting the R&R and denying his request to proceed IFP on appeal, and his

23   motion is DENIED on this ground.

24
            2
               Capital One Bank is not a named defendant in this case, but is referred to throughout
25   Plaintiff’s motion. (See generally Dkt. No. 49.) Plaintiff filed a substantively identical motion in
     another case he has pending before the Court in which Capital One Bank is a party. See
26   McClellon v. Capital One Bank, N.A., Case No. C18-0909-JCC, Dkt. No. 41 (W.D. Wash. 2018).

     ORDER
     C18-0852-JCC
     PAGE - 3
 1          B.      Motion for Recusal

 2          Plaintiff asks the Court to recuse itself from the case pursuant to 28 U.S.C. § 455(a).

 3   (Dkt. No. 49 at 4–5.) “Any justice, judge, or magistrate judge of the United States shall

 4   disqualify himself in any proceeding in which his impartiality might reasonably be questioned.”

 5   28 U.S.C. § 455(a). “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” Taylor

 6   v. Regents of Univ. of California, 993 F.2d 710, 712 (9th Cir. 1993) (quoting United States v.

 7   Studley, 783 F.2d 934, 939 (9th Cir. 1986)). Plaintiff asserts that recusal is warranted because the

 8   Court has made several adverse rulings against him. However, that is not a valid basis for
 9   recusal. See Taylor, 993 F.2d at 712. Therefore, Plaintiff’s motion is DENIED on this ground.
10   The Clerk is DIRECTED to refer Plaintiff’s motion for recusal to Chief United States District
11   Judge Ricardo S. Martinez for further consideration. See W.D. Wash. Local Civ. R. 3(g).
12   III.   CONCLUSION

13          For the foregoing reasons, Plaintiff’s motion to vacate order pursuant to Federal Rule of

14   Civil Procedure 60(b), to reopen the case, and for recusal (Dkt. No. 49) is DENIED.

15          DATED this 6th day of June 2019.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C18-0852-JCC
     PAGE - 4
